*392DISSENTING OPINION OP
MR. JUSTICE WOLE.
In the case of People v. Gómez, 33 P.R.R. 179, it was clearly decided that the notes taken at a session of the grand jury when transmitted to the court became a public document. In other words, as set forth in the opinion, after the sessions of the grand jury are over the reasons for secrecy have ceased, the Legislature has recognized that no further secrecy is necessary and has made the stenographic notes a public document.
In the opinion of the court in the present case a citation is made from 16 Corpus Juris to the effect that the notes of the grand jury may be made public at the discretion of the court, but the citation of cases from the text show definitely, I think, that this rule exists only in the absence of a statute. The rule of the common law or of states that have no statute similar to our own could not prevail over the will of the Legislature of Porto Rico as expressed in the grand jury law. To say that a discretion remains in the court is to recur to a situation that existed at common law or in the states that have followed the common law, and to put an element in the law that the Legislature did not place there. When the notes become a public document, as we have interpreted the law, no more discretion is left im the? court than would exist for a complaint or an answer^. Neither the judge nor the clerk can change the character.: of a public document and subject it to the discretion of either. This court necessarily had a serious doubt and reading the opinion of the majority, especially as in this part of the reasoning not all the judges concurred, I should not say that the case of People v. Gómez has been overruled.
The point on which the other three judges concurred was that the defendant suffered no prejudice. Where a defendant is deprived of an opportunity for cross-examination to show inconsistencies in the statements of the witnesses against him a prejudice arises. In the Gómez Case, to be sure, the defendant already had the grand jury notes in his possession, *393but whether or not an inconsistency existed was not revealed. The lack of opportunity for cross-examination was the fundamental reason for the reversal in that case. The defendant did not have the opportunity in the present ease.
The majority opinion says that there was nothing in the record to show prejudice. Naturally so. A defendant would never be able to show prejudice if he is given no opportunity to examine the notes of the grand jury, if they are withheld from him by the orders of the court. My time for writing dissenting opinions is limited, and I shall not look up the authorities (probably some in this court), but it seems to me from my recollection that the rule is that prejudice in a criminal ease is generally presumed from the commission of an error and the lack of prejudice must be shown from the record or from some special circumstances in the case.
For these reasons I dissent from the opinion of the court.